Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 18 October 2021. Claims 1-128 were canceled without prejudice or disclaimer and new claims 129-131 submitted.  Applicant’s election of Group I (claim 131) without traverse is noted. Claims 129 and 130 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claim 131 is currently under examination.

37 C.F.R. § 1.98
	The information disclosure statement filed 23 June 2020, has been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings filed 01 November 2019 (Figures 1, 2, 7-9, 12-21, 29, 31, and 32) and 18 June 2020 (Figure 20; Figs. 2, 22, and 23 are acceptable) are objected to because they are illegible. The poor quality of the drawings precludes careful analysis of the data contained therein. Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

35 U.S.C. § 112, Second Paragraph
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 131 is rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. Claim 131 is directed toward a method of treating a subject comprising administering to the subject a CCR5 receptor +CCR5+ cells in the subject without reducing the number of such cells in the subject and/or binds to the subject's CD4+CCR5+ cells without inducing an increase in the subject's plasma concentration of circulating β-chemokines. The reference to a subject is confusing since it fails to identify the target patient population. What type of subject should be treated? Are the claims directed toward HIV-1-infected subjects or some other group? Appropriate clarification is required. Amendment of the claim language to reference an HIV-1-infected subject would be appropriate. The reference to a dose of “about” 2 mg/kg or 25 mg/kg of body weight is vague and indefinite since it fails to clearly set forth the precise dose administered. The skilled artisan cannot readily ascertain the upper and lower limits of the administered dose. For instance, does “about” 2 mg encompass 0.5 mg, 1.0 mg, 1.5 mg, 1.75 mg, 2.25 mg, 2.5 mg, 2.75 mg, 3.0 mg, 3.5 mg, etc.? Amendment of the claim language to recite a dose of 2.5 mg/kg to 25 mg/kg of body weight would obviate the rejection. The claims are also vague and indefinite for failing to clearly set forth the salient characteristics of the administration. Is the dose administered as a single dose (e.g., 136 mg for a 150 lb patient at 2 mg/kg of body weight) or is the dose administered over an interval (e.g., 1/2 at day 01 and 1/2 at day 03) in multiple administrations? How and where is the antibody composition to be administered (e.g., intravenously, subcutaneously, or some other route)? Appropriate correction is required.



35 U.S.C. § 112, First Paragraph
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
	Claim 131 is rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims. The claims are directed toward a method of treating a subject comprising administering to the subject a CCR5 receptor antagonist formulation consisting of a therapeutically effective dose of a humanized monoclonal antibody designated PRO 140, or a fragment thereof, in an amount of about 2 mg/kg to 25 mg/kg of body weight for a human subject, wherein said PRO 140, or fragment thereof, coats CD4+CCR5+ cells in the subject without reducing the number of such cells in the subject and/or binds to the subject's CD4+CCR5+ cells without inducing an increase in the subject's plasma concentration of circulating β-chemokines.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965).
The disclosure fails to provide adequate guidance pertaining to the utilization of a PRO 140 fragment. The term fragment could encompass a few amino acids or nearly the entire VH or VL chain. The VH chain is approximately 141 amino acids whereas the VL chain is approximately 131 amino acids. The disclosure fails to provide any guidance pertaining to those fragments that are capable of binding to the antigen of interest. It has been well-documented that both the VH and VL complementarity determining regions (CDRs) and framework regions (FRs) contribute to antigen-antibody binding interactions (Olimpieri et al., 2013; Sirin et al., 2016). Moreover, predicting antigen-antibody binding based solely on the Ab sequence can be challenging. Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that undue experimentation would be required to practice the claimed invention in a manner commensurate in scope with the claims. Amendment of the claim language to reference the monoclonal antibody PRO 140, or a CCR5-binding fragment thereof, would obviate the rejection.

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 131 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of U.S. Patent No. 7,122,185 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 131 is directed toward a method of treating a subject comprising administering to the subject a CCR5 receptor antagonist formulation consisting of a therapeutically effective dose of a humanized monoclonal antibody designated PRO 140, or a fragment thereof, in an amount of about 2 mg/kg to 25 mg/kg of body weight for a human subject, wherein said PRO 140, or fragment thereof, coats CD4+CCR5+ cells in the subject without reducing the number of such cells in the subject and/or binds to the subject's CD4+CCR5+ cells without inducing an increase in the subject's plasma concentration of circulating β-chemokines. Claim 31 of the ‘185 patent is directed toward a method of treating an HIV-1-infected subject comprising administering an effective amount of PRO 140, or a CCR5-binding fragment thereof, to said patient. Preferred ranges include 0.001-100 mg/kg of body weight. However, it would have been prima facie obvious to one of ordinary skill in the art, absent evidence to the contrary, to ascertain the optimal PRO 140 dose. One of ordinary skill in the art could have readily varied the dosage to ascertain the most effective amount of PRO 140 to utilize.

	Claim 131 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 7,851,600 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 131 is directed toward a method of treating a subject comprising administering to +CCR5+ cells in the subject without reducing the number of such cells in the subject and/or binds to the subject's CD4+CCR5+ cells without inducing an increase in the subject's plasma concentration of circulating β-chemokines. Claim 21 of the ‘600 patent is directed toward a method of treating an HIV-1-infected subject comprising administering an effective amount of PRO 140, or a CCR5-binding fragment thereof, to said patient. Preferred ranges include 0.001-100 mg/kg of body weight. However, it would have been prima facie obvious to one of ordinary skill in the art, absent evidence to the contrary, to ascertain the optimal PRO 140 dose. One of ordinary skill in the art could have readily varied the dosage to ascertain the most effective amount of PRO 140 to utilize.

35 U.S.C. § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions 

	Claim 131 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Olson et al. (U.S. Patent No. 7,122,185 B2, issued 17 October 2006; hereinafter referred to as “Olson et al. (2006)”). Claim 131 is directed toward a method of treating a subject comprising administering to the subject a CCR5 receptor antagonist formulation consisting of a therapeutically effective dose of a humanized monoclonal antibody designated PRO 140, or a fragment thereof, in an amount of about 2 mg/kg to 25 mg/kg of body weight for a human subject, wherein said PRO 140, or fragment thereof, coats CD4+CCR5+ cells in the subject without reducing the number of such cells in the subject and/or binds to the subject's CD4+CCR5+ cells without inducing an increase in the subject's plasma concentration of circulating β-chemokines. Olson et al. (2006) disclose a method of treating an HIV-1-infected subject comprising administering an effective amount of PRO 140, or a CCR5-binding fragment thereof, to said patient. Preferred ranges include 0.001-100 mg/kg of body weight. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention, absent evidence to the contrary, to ascertain the optimal PRO 140 dose. One of ordinary skill in the art could have readily varied the dosage to ascertain the most effective amount of PRO 140 to utilize.

131 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Olson et al. (U.S. Patent No. 7,851,600 B2, issued 14 December 2010, and claiming priority to U.S. Application No. 60/358,86, filed 22 February 2002; hereinafter referred to as “Olson et al. (2010)”). Claim 131 is directed toward a method of treating a subject comprising administering to the subject a CCR5 receptor antagonist formulation consisting of a therapeutically effective dose of a humanized monoclonal antibody designated PRO 140, or a fragment thereof, in an amount of about 2 mg/kg to 25 mg/kg of body weight for a human subject, wherein said PRO 140, or fragment thereof, coats CD4+CCR5+ cells in the subject without reducing the number of such cells in the subject and/or binds to the subject's CD4+CCR5+ cells without inducing an increase in the subject's plasma concentration of circulating β-chemokines. Olson et al. (2010) disclose a method of treating an HIV-1-infected subject comprising administering an effective amount of PRO 140, or a CCR5-binding fragment thereof, to said patient. Preferred ranges include 0.001-100 mg/kg of body weight. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention, absent evidence to the contrary, to ascertain the optimal PRO 140 dose. One of ordinary skill in the art could have readily varied the dosage to ascertain the most effective amount of PRO 140 to utilize.

Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

 or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
20 November 2021